DETAILED ACTION

	Examiner’s Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Claim 19 is amended to correct a typographic error as following:
19. (Currently amended) The optical lens according to claim 16, wherein the transmission curve has a positive relative slope on the wavelength ranging from 580 to 610 nm and value of said relative slope is larger than 6 10-3 nm-1 [[.

Reason For Allowance

1.	Claims 16-38 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an optical lens has the following transmission characteristics in the visible spectrum ranging from 380 to 700 nm: the transmission curve has a negative relative slope on the wavelength ranging from 485 to 515 nm and absolute value of said relative slope is larger than 4 10-3 nm-1; the transmission curve has a positive relative slope on the wavelength ranging from 580 to 610 nm and value of said relative slope is larger than 4 10-3 -1; an average transmission on the range from 435 to 485 nm which is larger than 5% and larger than the T515-580, T515-580 being the average transmission over the range from 515 nm to 580 nm; an average transmission on the range from 610 to 700 nm which is larger than T515-580; and an average transmission on the range from 515 to 580 nm which is lower than (T500 + T595)/2, T500 being the transmission at 500 nm T595 being the transmission at 595 nm.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hofener et al. (US 10,481,413 B2) discloses an optical ophthalmic lens for spectacles or blank for ophthalmic lenses comprising of a transparent substrate, wherein the ophthalmic lens has transmission factor in the visible range Tv, also called relative transmission factor in the visible range, is higher than 90%, more preferably higher than 95%, even more preferably higher than 96% and most preferably higher than 97%.  However, Hofener does not teach or fairly suggest an optical lens has the following transmission characteristics in the visible spectrum -3 nm-1; the transmission curve has a positive relative slope on the wavelength ranging from 580 to 610 nm and value of said relative slope is larger than 4 10-3 nm-1; an average transmission on the range from 435 to 485 nm which is larger than 5% and larger than the T515-580, T515-580 being the average transmission over the range from 515 nm to 580 nm; an average transmission on the range from 610 to 700 nm which is larger than T515-580; and an average transmission on the range from 515 to 580 nm which is lower than (T500 + T595)/2, T500 being the transmission at 500 nm T595 being the transmission at 595 nm.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TUYEN TRA/Primary Examiner, Art Unit 2872